     Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 1 of 9 PageID #:120




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DEBRA MITCHELL,

Plaintiff,
                                               Case No. 19-cv-07899
v.
                                               Judge Mary M. Rowland
ALLSTATE INSURANCE CO.,
SAMANTHA SOTOLONGO, in her
individual capacity, ANGELINA
STANKUS, in her individual capacity,
PEGGY ORLANDINO, in her
individual capacity,

Defendants.

                    MEMORANDUM OPINION AND ORDER

     Plaintiff Debra Mitchell brings this action against Allstate Insurance and its

employees Samantha Sotolongo, Angleina Stankus, and Peggy Orlandino. Mitchell

alleges race and age-based employment discrimination, fraud, and defamation. The

defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the

complaint. For the reasons given below, the defendants’ Motion to Dismiss is granted.

      I.   Background

     The following factual allegations are taken from the Complaint (Dkt. 1) and are

accepted as true for the purposes of the motion to dismiss. See W. Bend Mut. Ins. Co.

v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

     Plaintiff Debra Mitchell brings this civil rights action alleging, among other

claims, that Defendants Allstate Insurance, Samantha Sotolongo, Angleina Stankus.

and Peggy Orlandino subjected her to racial and age-based discrimination and

                                                                                   1
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 2 of 9 PageID #:121




harassment in her role as an employee under their supervision. Dkt. 1 at ¶¶ 1-3, 43-

62. Mitchell is a 59-year-old African American woman with extensive experience in

the insurance industry. Id. at ¶¶ 1, 9. She lives in Lansing, Illinois. Id. Allstate

Insurance is a large publicly traded insurance company headquartered in

Northbrook, Illinois. Id. at ¶ 2. Sotolongo, Stankus, and Orlandino are all employees

of Allstate. Id. at ¶ 3. Sotolongo was Mitchell’s direct supervisor at Allstate, while

Stankus and Orlandino participated in her hiring interviews and occupied other

management positions at the company. Id. at ¶¶ 11, 17.

   In 2017, Mitchell was hired by Allstate to work as a Strategy and Operations

Senior Consultant. Id. at ¶ 14. Mitchell believed that the position was a leadership

one where she would be responsible for achieving growth by providing advice to

Allstate’s independent agents. Id. at ¶¶ 9, 10. During her hiring interviews,

Sotolongo, Stankus, and Orlandino all reinforced this understanding. Id. at ¶¶ 10,

11. Her previous experience consulting for independent insurance agents qualified

her for the role. Id. at ¶¶ 9, 11. She began work on October 7, 2017. Id. at ¶ 14.

   After Mitchell started, however, she discovered that her actual job responsibilities

were very different. Id. at ¶ 15. Her work consisted primarily of cleric duties, software

development, and “agile story writing”—a step in “agile” software development. Id.

at ¶ 13. After three weeks, Mitchell requested a transfer to a different position in the

company more consistent with her skill set. Id. at ¶ 18. Sotolongo, Orlandino, and

others told Mitchell she could not request a transfer, guidance that was inconsistent

with Allstate policy. Id. at ¶¶ 18, 19.



                                                                                       2
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 3 of 9 PageID #:122




   After the transfer request, Sotolongo’s treatment of Mitchell became increasingly

harsh. Id. at ¶ 20. Sotolongo rated her work as “unacceptable,” disparaged her to

management figures, frequently berated her in front of coworkers, and impeded her

ability to do work or get assistance. Id. at ¶¶ 20, 23-25, 30. She also frequently

required younger colleagues to rewrite Mitchell’s agile stories, even if experts had

approved Mitchell’s work. Id. at ¶ 28. Mitchell contends that Sotolongo took these

actions because she believed a person of Mitchell’s age and race could not write proper

agile storie. Id. at ¶ 29. At the same time, there were other indications that Mitchell

was doing well in her role. These included her being awarded the “Badge,” a company

award for employees, and being selected to attend an Allstate meeting in Lincoln,

Nebraska. Id. at ¶¶ 22, 33.

   Nevertheless, on April 18, 2018, after just six months on the job, Mitchell was

fired from Allstate. Id. at ¶¶ 34, 45. Sotolongo stated that she was being fired for a

clerical error she had made. Id. Although Allstate procedures apparently allow for

unacceptable performance to be rectified, Sotolongo stated that Mitchell would be

fired regardless. Id. at ¶ 32. As a result, she was the only person at her level fired for

a single clerical error. Id. at ¶ 34.

   After Mitchell was fired, Sotolongo contacted the Illinois Department of

Employment Security and informed them that Mitchell was fired for misconduct. Id.

at ¶ 35. The office, however, concluded that there was no evidence of misconduct. Id.

Mitchell contends that she was harassed and eventually fired because of her race and

age. Id. at ¶¶ 54, 60. She filed the instant complaint in May of this year.



                                                                                        3
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 4 of 9 PageID #:123




    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671




                                                                                        4
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 5 of 9 PageID #:124




F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   Mitchell’s Complaint brings six counts against the defendants. She claims (I) that

they fraudulently induced her to accept the job; (II) that Allstate created a hostile

work environment based on race in violation of Title VII of the Civil Rights Act of

1964; (III) that Allstate discriminated against Mitchell on the basis of her race in

violation of Title VII; (IV) that Allstate discriminated against her on the basis of her

age in violation of the Age Discrimination in Employment Act (ADEA); (V) that

Sotolongo and Allstate defamed her through a false report to the Illinois Department

of Employment Security; and (VI) that they all discriminated against Mitchell on the

basis of her race in violation of 42 U.S.C. § 1981.

   Count V, alleging defamation, is quickly disposed of. Mitchell has forfeited the

claim by failing to respond to the Motion to Dismiss on this count. See Boogaard v.

Nat'l Hockey League, 891 F.3d 289, 295 (7th Cir.) (“[A] district court may hold a claim

forfeited if a plaintiff fails to respond to the substance of the defendant's motion to

dismiss.”). It is dismissed with prejudice.

   Next, we consider Mitchell’s discrimination claims.

      A. Count II Is Beyond the Scope of Mitchell’s EEOC Charge

   Mitchell’s first discrimination claim is Count II, which alleges that she was

subjected to a hostile work environment in violation of Title VII. In general, “a Title

VII plaintiff cannot bring claims in a lawsuit that were not included in her EEOC



                                                                                      5
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 6 of 9 PageID #:125




charge.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994). In order to

determine if a claim has been “included” in the EEOC charge, we employ a “a liberal

standard.” Farrell v. Butler Univ., 421 F.3d 609, 616 (7th Cir. 2005). The plaintiff

need not specifically allege a given claim. Instead, the claim may be raised in court

so long as it is “like or reasonably related to the allegations of the charge and growing

out of such allegations.” Id. (citations omitted). A claim at trial is not reasonably

related to the EEOC charge “unless there is a factual relationship between them.”

Cheek, 31 F.3d at 501. At very least, they must both “describe the same conduct and

implicate the same individuals.” Id.

   Cheek v. W. & S. Life Ins. Co. provides a good example of this standard in practice.

In that case, an insurance sales representative alleged sex discrimination. Id. at 498.

In her EEOC charge, she pointed to a pattern of intimidation not experienced by her

male colleagues to support her allegation. Id. at 499. At trial she again alleged sex

discrimination, but this time pointed to a pattern of transferring women to less

lucrative sales routes. Id. at 501. The 7th Circuit held that this claim was unrelated

to the EEOC charge, and thus barred, because it shifted “the type of conduct alleged

to be discriminatory.” Id. at 502.

   Mitchell’s hostile work environment claim is similarly deficient. Her EEOC

Charge states, in relevant part, “During my employment, I was disciplined and or

about [sic] April 18, 2018, I was discharged. I believe I was discriminated against

because of my race, Black, in violation of Title VII of the Civil Rights Act of 1964, as

amended.” Dkt. 1 Ex. 1. Her Complaint, however, describes “harassing conduct and



                                                                                       6
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 7 of 9 PageID #:126




disparaging remarks” that created a hostile work environment. Dkt 1. at ¶ 46. The

Charge makes no mention of harassing conduct or disparaging remarks, only

referencing being disciplined and then fired. Her Complaint thus raises new conduct

from that described in the EEOC Charge. It is unrelated to the EEOC Charge, and so

barred from consideration here. Count II is dismissed with prejudice.

      B. Mitchell Fails to State a Discrimination Claim Against the
      Defendants

   Mitchell raises three further counts against the defendants alleging violations of

federal laws that prohibit discrimination on the basis of race and age. Although these

claims are governed by different statutes, they all require that a defendant’s

discriminatory actions be related to the plaintiff’s race or age. 42 U.S.C. § 2000e–2(a)

(stating that it is unlawful to discriminate against an employee “because of such

individual’s race, color, religion, sex, or national origin”); 29 U.S.C. § 623(a)

(prohibiting employees over 40 years old from being discriminated against because of

their age); McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 880 (7th Cir. 2012) (“An

employment practice that passes muster under Title VII does not violate § 1981.”).

Although “detailed factual allegations” are not required to survive a motion to

dismiss, simply pleading that a defendant belongs to a particular protected group and

suffered ill-treatment is not enough. Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir.

2016). Some causal relationship between the two claims, beyond “mere labels and

conclusions,” must be shown. Id. This relationship can be shown or inferred in a

variety of ways, but without it a discrimination claim cannot survive a motion to

dismiss.

                                                                                      7
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 8 of 9 PageID #:127




   Mitchell’s Complaint, however, makes no such connection between her protected

identity and her treatment. Putting aside conclusory statements that “Sotolongo . . .

had an intent to discriminate against Plaintiff on the basis of race” and that “Plaintiff

was subjected to harassment . . . because of her age,” Mitchell does not plead any facts

that suggest her treatment at Allstate was in any way related to her age or race. Dkt.

1 at ¶¶ 60, 77; see also Id. at ¶¶ 49, 54, 71 (containing similarly conclusory

statements). Instead, she describes a pattern of ill treatment and then summarily

concludes the treatment was because of her race and age. Despite Mitchell’s

assertions, however, the facts alleged gives us no basis to infer a racial or ageist

motivation instead of a legally compliant one. One might just as reasonably conclude,

for example, that Sotolongo was hostile to Mitchell because of her early request to

transfer jobs. Id. at ¶ 20 (noting that “[i]n the ensuing months after the transfer

request, the treatment of Plaintiff by Sotolongo quickly deteriorated”).

   In her Response, Mitchell lists the various ways she was treated badly by

Sotolongo and argues that these actions in themselves are proof of an illegal motive.

The cases she cites, however, all contain allegations that connect the experienced

harm with evidence of a racial or ageist intent. See, e.g., Coleman v. Donahoe, 667

F.3d 835, 841 (7th Cir. 2012) (discussing evidence that white employees had been

punished less severely for more serious violations); Miller v. Polaris Labs., LLC, 797

F.3d 486, 488 (7th Cir. 2015) (discussing racist comments made by the defendant’s

coworkers and the management’s failure to sufficiently address them). That




                                                                                       8
    Case: 1:19-cv-07899 Document #: 31 Filed: 12/14/20 Page 9 of 9 PageID #:128




connection is missing here. Accordingly, Counts III, IV, and VI are dismissed without

prejudice.

       C. The Court Declines to Exercise Subject Matter Jurisdiction Over
       Count I

   Count I of the Complaint alleges fraudulent inducement, a state law claim. This

Count was brought under the Court’s supplemental jurisdiction, as it arises from the

same case or controversy as the federal claims. See 28 U.S.C. § 1367(a). Having

disposed of the federal claims in the previous two sections, we dismiss Count I

without prejudice for lack of subject matter jurisdiction. See 28 U.S.C. § 1367(c)(3)

(“The district courts may decline to exercise supplemental jurisdiction over a claim .

. . if . . . the district court has dismissed all claims over which it has original

jurisdiction.”).

   IV.    Conclusion

   For the stated reasons, the defendants’ Motion to Dismiss is granted. Count II and

Count V are dismissed with prejudice. All the other dismissals are without prejudice.


                                            E N T E R:


 Dated: December 14, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                    9
